Title: From George Washington to Brigadier General Samuel Holden Parsons, 20 March 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Morris Town 20th March 1777

I am favd with yours of the 23d February, & 6th March. So far from allowing the Goods brought off from Long Island to be sold for the Captors or rather plunderers, that if you had not assured me the Officer

delivered up all the Goods to you and seemed to think he acted for the best, I should have ordered him to be tryed by a Court Martial for disobedience of Orders. But I desire he may be severely reprimanded and the Goods restored to the Owners, for if such practices are not put a Stop to in the Beginning, we shall have nothing but descents upon the Island under pretence of distressing the Enemy, when in fact it will be to plunder the Inhabitants without respect to Whig or Torey.
The present disposition of the Enemy renders an Attempt upon Long Island dangerous if not impracticable. You had therefore better lay it aside, and content yourself with a Continuance of your Exertion in forwarding the Recruits within your department as soon as they are out of the small pox, during wch time preparations must be made for accoutering them—They must not stay at home till they are as well equipped as they could wish, I fear too many of the Officers make this a pretence for not coming on to Camp. Genl Howe is preparing fast to take the Feild; very little prevents his doing it just now, the badness of the Roads can only prevent him, and they must settle and be passable in a little time. Reinforcements therefore are indispensably necessary. Nothing but innoculation must detain the Recruits. About three Weeks past, Colo. Charles Webbs Son, the Adjutant [to] his Battalion came to this place, told me that his Father had four hundred Men inlisted and procured an Order on Mr Chevers for as many Arms. If he has not a sufficient Number of Men to use them all, take the overplus from him and put them into the hands of Men already inlisted. It never was my Intention to give Arms to any Gentleman ’till he had Men to use them immediately—Moreover I have heard lately that there are but slender hopes of Colo. Webb’s raising his Battalion—Please to inquire into this matter & inform me how it stands.
You will observe, how essentially necessary it is that I should immediately be furnished with a State of the Battalions—Be so good as to forward the Return within your Department as soon as you can possibly procure it. I am &C.
